UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

PEGGY MAYS ET AL. CIVIL ACTION

VERSUS

CHEVRON PIPE LINE CO. ET AL. NO.: 14-03098-BAJ-CBW
RULING AND ORDER

 

Before the Court is the Motion in Lirnine (Doc. 158) filed by Chevron Pipe

Line Company. For the reasons that follow, the Motion (Doc. 158) is DENIED.

I. BACKGROUND

This disp ute arises from a pipeline accident on a drilling platform in Louisiana
territorial waters (Doc. 1). J ames Mays was killed when components of a pressurized
valve dislodged and struck him in the head. (Id.). Members of his family sued the

pipeline operator, Chevron, for negligence (Id.).

Trial Will begin on January 28, 2019. (Doc. 163). After hearing closing
arguments and the Court’s instructions, the jury must decide if Plaintiffs have proved
a substantial nexus between Mays’s death and his employer’s operations on the outer
Continental Shelf. (Doc. 156 at p. 6). If the jury decides Plaintiff`s have not proved a

substantial nexus, then the jury must render a verdict for Chevron. (Id. at p. 1).

Now, Chevron moves the Court to prohibit Plaintiff`S from informing the jury

of the consequences of the jury’s answer to the substantial-nexus question. (Doc. 158).

II. LEGAL STANDARD

The party objecting to the admissibility of evidence bears the burden of
showing that the evidence is inadmissible Lyondell Chem,. Co. v. Occidental Chem,.

Corp., 608 F.3d 284, 295 (5th Cir. 2010).
III. DISCUSSION

Chevron asks the Court to prohibit Plaintiffs from informing the jury of the
consequences of the jury's answer to the substantial-nexus question, contending
disclosure of that information could unfairly prejudice the jury against Chevron. (Doc.
158-1 at p. 2). In support, Chevron cites several out-of-circuit opinions that address
whether a jury is entitled to know that a plaintiff is ineligible for workers’

compensation benefits (Id.).

The Court may exclude relevant evidence if its probative value is substantially
outweighed by a danger of unfair prejudice FED. R. EVID. 403. Uni`air prejudice means
“an undue tendency to suggest decision on an improper basis[.]" Advisory Committee
Note to FED. R. EV]D. 403. The Court has “broad discretion to weigh the relevance,
probative value, and prejudice of the evidence in determining its admissibility under

Rule 403.” United States v. Allard, 464 F.3d 529, 534 (5th Cir. 2006).

Exercising that discretion here, the Court finds that Chevron has not shown
that it will be unfairly prejudiced if the jury knows that Plaintiffs will take nothing
if the jury finds that no substantial nexus exists. The jury is entitled to know the

consequence of its answer to the substantial-nexus question. See Martin. 1). Temco,

lnc., 726 F.2d 207, 216 (5th Cir. 1984); Porche v. Gu,lf Miss. Marine Corp., 390 F.

Supp. 624, 632 (E.D. La. 1975) (Rubin, J.).
IV. CONCLUSION
Accordingly,

IT IS ORDERED that Chevron Pipe Line Company’s Motion in Lirnine

(Doc. 158) is DENIED.

Baton Rouge, Louisiana, this le day of January, 2019.

drain

JUDGE BRI§LN§) JAcKsoN
UNITED sTATEs DISTRICT coURT
MIDDLE DISTRICT oF LOUISIANA

